Title: To Thomas Jefferson from William Pinkney, 28 April 1808
From: Pinkney, William
To: Jefferson, Thomas


                  
                     Sir,
                     London April 28th. 1808.
                  
                  I will trespass on you for a few moments only, for I have very little to say, and that little might have been said, with at least equal propriety, through another.—
                  I thank you, Sir, for the feeling attention, which, with your accustomed goodness, you have uniformly shewn to the interests of my character, under circumstances which give to that attention even more than it’s usual value. I thank you, especially, for the recent proof which you have thought fit to afford me of undiminished confidence, in a season when that confidence, at all times flattering, does me peculiar honor.—
                  Your conduct towards me has been every thing that is delicate and generous and kind; and I should blush for myself if I did not feel that it had made an impression upon my heart which neither time nor accident can efface. I entreat you to be assured, Sir, that it has made such an impression; and that the veneration in which I have always held your virtues and your talents will hereafter be accompanied and enlivened by gratitude and attachment.—
                  Will you suffer me to avail myself of this opportunity to join to the demonstrations of affectionate regard, which you have received from the different quarters of the Union, the feeble expression of my own, that your country is about to lose the benefit of your services in a station, upon which, although in itself the most exalted to which the virtuous hopes of a citizen can aspire, your patriotism and wisdom have reflected lustre? You will, indeed, carry with you from that station all that can give a charm to retirement, the love and veneration of your fellow-citizens and an approving consience; but it is natural that he who can so retire should be given up with reluctance by the world to the claims of age or even of constitutional principle.—
                  I have the Honor to be, with perfect respect and sincere attachment, Sir, Your Most Obedient Humble Servant.
                  
                     Wm. Pinkney.
                  
               